Citation Nr: 0936023	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  97-22 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for patellofemoral syndrome and patellar tendonitis 
of the right knee.

2.  Entitlement to a compensable evaluation for 
costochondritis.

3.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to the service-connected 
right knee disability and costochondritis.



(The issues of entitlement to higher staged initial 
evaluations for hemorrhoids, 
service connection for pseudofolliculitis barbae, whether new 
and material evidence has been received to reopen service 
connection for a right shoulder disorder, and a total 
disability evaluation based upon individual unemployability 
due to service-connected disabilities are addressed in a 
separate and simultaneously-issued Board decision because the 
Veteran has different representation for those claims.)



REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to 
November 1989.  He also served from November 1989 to June 
1992, but his discharge for this time period was determined 
by an unappealed December 1993 administrative decision to 
have been under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1996 and July 1998 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York. 

The Veteran's two rating claims were denied in a March 2003 
Board decision; however, these denials were vacated pursuant 
to a Joint Motion for Partial Remand and an order of the 
United States Court of Appeals for Veterans Claims (Court) 
from January 2005.  The Veteran's claims were again denied in 
a November 2006 Board decision.  These denials were 
subsequently vacated pursuant to a June 2008 Joint Motion for 
Remand and a July 2008 order of the Court. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office in Buffalo, New York.  


REMAND

In this case, the Board has reviewed the June 2008 Joint 
Motion for Remand to ascertain both the bases for vacating 
the prior denials and the additional development needed for 
compliance with that joint motion and with the July 2008 
Court order.

As to the right knee evaluation claim, the VA General Counsel 
and the Veteran's attorney representative (herein "the 
parties") indicated that an additional VA examination was 
needed to determine whether degenerative joint disease of the 
right knee is present and, if so, if such disability is 
related to the service-connected right knee disability of 
patellofemoral syndrome/patellar tendonitis (rated under 
Diagnostic Code 5257 based on recurrent subluxation or 
lateral instability).  See VAOPGCPREC 23-97; see also 
VAOPGCPREC 9-98 (concerning separate evaluations for 
arthritis and instability of a knee).  The Board is cognizant 
that, in a recently submitted June 2009 private medical 
statement, radiographs of the right knee from December 2008 
were noted to reveal mild hypertrophic changes about the knee 
joint and mild narrowing of the patellofemoral joint space.  

In regard to the costochondritis evaluation claim, the 
parties noted that there was evidence indicating that the 
Veteran had experienced a dislocation of the clavicle, and 
that such evidence needed to be discussed in light of 
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2008) (impairment of 
clavicle).  As indicated by the parties, there is some 
question from the record as to the exact nature of any 
disability of the right clavicle and its relation to the 
service-connected costochondritis.  Notably, however, the 
aforementioned June 2009 private medical statement contains a 
radiologist's opinion that the Veteran has a dislocated and 
displaced sternoclavicular joint that is "as likely as not" 
related to activity in service.  While the radiologist noted 
that "the relevant portions of the claims file" had been 
reviewed, the Board finds that the appropriate action at this 
time would be for a further VA examination of this anatomical 
area, with opinions based upon a more thorough review of the 
relevant evidence in the claims file.

Finally, as to the claim for service connection for a 
psychiatric disorder, the Board is mindful that the Veteran 
has been diagnosed with a wide range of disorders, including 
schizophrenia, post-traumatic stress disorder (PTSD), and 
depression.  In the Joint Motion for Remand, the parties 
noted that the Board's previous decision had focused upon 
"the nature of schizophrenia" but did not address whether 
the Veteran's service-connected physical problems otherwise 
aggravated a psychiatric disorder.  Moreover, the claims file 
now includes a July 2009 statement from a private 
psychologist who did a telephone interview with the Veteran 
and a "review of the client's records."  This psychologist 
linked major depression and anxiety disorder to in-service 
injuries resulting in chronic pain.  She also noted "some 
symptoms of PTSD" caused by an in-service automobile 
accident but found that the Veteran was not "significantly 
impaired by PTSD."  Finally, she indicated that the criteria 
for a pain disorder had been met.  Particularly in view of 
the concerns expressed in the Joint Motion for Remand and the 
private psychologist's statement, the Board finds that a 
further VA psychiatric examination is warranted to determine 
more precisely which current psychiatric diagnoses are 
present and which, if any, are etiologically linked to either 
service or one or more service-connected disabilities.

Accordingly, the issues listed on the title page above are 
REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
orthopedic examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected right knee disability and 
costochondritis.  The relevant documents 
in the Veteran's claims file should be 
made available to the examiner in 
conjunction with the examination, and the 
examiner is requested to review the 
claims file evidence.    

In regard to the right knee disability, 
x-rays should be performed, and the 
examiner should discuss whether those x-
rays show arthritis of the right knee.  
The examiner should also address whether, 
and to what extent, there is recurrent 
subluxation or lateral instability of the 
right knee.  Range of motion testing 
should be performed as well, and the 
examiner should comment on the presence 
and extent of any painful motion, 
functional loss due to pain, weakness, 
excess fatigability, and additional 
disability during flare-ups.

As to costochondritis, the examiner 
should first address the symptoms 
directly attributable to costochondritis.  
X-rays of the chest and right shoulder 
should be performed as well.  The 
examiner should also provide an opinion 
as to whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that any current disability 
of the right clavicle, or of the right 
shoulder more generally, was caused or 
permanently worsened in severity by the 
service-connected costochondritis.  
        If these disabilities are found to 
be unrelated, the examiner should so 
state, but must also discuss this 
determination in the context of the 
relevant private medical evidence (i.e., 
the June 2009 radiologist's statement) 
suggesting the contrary.  
        If, however, a causal relationship 
is found between any disability of the 
right clavicle/shoulder and 
costochondritis, the examiner should 
address the symptoms and severity of such 
secondary disability.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The Veteran should also be afforded a 
VA psychiatric examination to determine 
the nature and etiology of the claimed 
psychiatric disorder(s).  The relevant 
documents in the Veteran's claims file 
should be made available to the examiner 
in conjunction with the examination, and 
the examiner is requested to review the 
claims file evidence.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis for each current psychiatric 
disorder.  For each diagnosed disorder, 
the examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (i.e., a 50 percent or 
greater probability) that the diagnosed 
disorder: (1) is etiologically related to 
the Veteran's period of active service; 
or (2) was caused or permanently worsened 
in severity by the Veteran's service-
connected disabilities (cervical strain, 
hemorrhoids, right knee disability, 
pseudofolliculitis barbae, and 
costochondritis).  

If such a causal connection exists for 
certain psychiatric diagnoses but not for 
others, the examiner should so state.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claims for 
increased evaluation for patellofemoral 
syndrome and patellar tendonitis of the 
right knee, a compensable evaluation for 
costochondritis, and service connection 
for a psychiatric disorder (including as 
secondary to service-connected 
disabilities) should be readjudicated.  
In conjunction with the right knee 
increased rating claim, the RO should 
consider whether separate evaluations are 
warranted for arthritis and instability.  
Additionally, in conjunction with the 
costochondritis rating claim, the RO 
should consider the application of 
Diagnostic Code 5203.  If the 
determination of any claim remains less 
than fully favorable to the Veteran, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case, and should be given an opportunity 
to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on these 
matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

